Moyer, C.J.,
dissenting. Because the trial court did not err in granting summary judgment for the village of Indian Hill and because the court of appeals was correct in affirming the judgment of the trial court, I respectfully dissent *444from the judgment and opinion of the majority. The law to be applied in determining whether a village charter expressly conflicts with. R.C. 124.44 has been correctly stated by the majority. It is in the application of the law to the Charter of the village of Indian Hill that I disagree with the majority opinion.
The policy of the law clearly reflects the fact that persons who reside in municipalities or villages should control those matters of government that are of most interest to them. Such home-rule philosophy is the reason Sections 3 and 7 of Article XVIII of the Ohio Constitution and this court in cases such as State ex rel. Bardo v. Lyndhurst (1988), 37 Ohio St.3d 106, 524 N.E.2d 447, provide that in matters of local self-government, if a portion of a municipal charter expressly conflicts with a parallel statute, the charter provisions prevail.
The appointment of officers to the police force of a municipality is an exercise of local self-government within the meaning of the Ohio Constitution. State ex rel. Canada v. Phillips (1988), 168 Ohio St. 191, 5 O.O.2d 481, 151 N.E.2d 722.
A review of the three leading cases on the subject can lead to no other conclusion than that the citizens of Indian Hill intended that the charter of their village, with respect to promotion of law enforcement officers, supersede state law. In Bardo, supra, we held that although the charter authorized rule-making authority in the “areas where the municipality intends to supersede” state law, it also provided that the mayor’s powers were “subject to * * * the laws of Ohio.” The court concluded that state law superseded the charter. Id., 37 Ohio St.3d at 110, 524 N.E.2d at 451.
In State ex rel. Habe v. S. Euclid (1990), 56 Ohio St.3d 117, 564 N.E.2d 483, the amended charter gave the mayor the authority to promote police applicants from a list of three persons who obtained the highest rating by the civil service commission but did not subject the mayor’s powers to the laws of Ohio; we held the charter superseded R.C. 124.44.
In State ex rel. E. Cleveland Assn. of Firefighters v. E. Cleveland (1988), 40 Ohio St.3d 222, 533 N.E.2d 282, we held that the charter conflicted with and superseded state law because it enabled the city to promote fire fighters in a manner contrary to R.C. 124.46.
In the present case, the Indian Hill Charter authorizes rule-making authority by directing the village council to “establish general rules” regarding promotions and appointments. Section 25, Indian Hill Charter. Significantly, the authority is given in the specific area of police promotions through the reference of “all subordinates and employees in the service of the village.” Id.
The conflict between state law and the rules adopted pursuant to Section 25 of the Indian Hill Charter is specific and direct. The promotion process provided by R.C. 124.44 requires that all vacancies above the rank of patrolman be filled by *445promotion, not appointment. Section 25 of the Indian Hill Charter provides as follows:
“The village manager shall appoint for an indefinite term and may promote all subordinates and employees in the service of the village, except as otherwise prescribed in this Charter. Council shall by ordinance establish general rules requiring that all such appointments and promotions shall be made by the village manager according to merit and fitness, and he shall issue regulations to facilitate the administration of such general rules. This section and the ordinances and regulations pursuant thereto shall be exclusive as to the personnel and civil service of the village. Any officer, subordinate, or employee appointed by the village manager may be laid off, suspended, reduced in rank, or removed by the village manager, and his action shall be final.”
The citizens of Indian Hill have expressed their clear intent through their charter that they wish to vest in the city manager the authority to appoint and promote all subordinates and employees who work for the village. They exercised their home-rule power, and this court should not thwart their clear intent by requiring an adherence to the use of certain words that we have determined are the exclusive indicators of the citizens’ intentions.
Because I believe the trial court was correct and the opinion of the court of appeals followed the law we have announced on the issue, I would affirm the decision of the court of appeals.
Brogan and Wright, JJ., concur in the foregoing dissenting opinion.